Citation Nr: 1019554	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  99-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from September 1946 
to May 1949.  He died in April 1986; the appellant is the 
Veteran's son. 
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 determination by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a December 14, 2000, decision, 
the Board denied the appellant's appeal on the issue of 
entitlement to DEA benefits under 38 U.S.C.A., Chapter 35.  
The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a May 2001 Order, the Court vacated the 
Board's December 14, 2000, decision and remanded the matter 
to the Board for further review of the appeal in light of the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
a June 2002 decision, the Board again denied the appellant's 
appeal, and the appellant again appealed to the Court.  
However, it was then discovered that the claims file had been 
lost since the June 2002 Board decision.  By Order dated in 
March 2003, the Court vacated the Board's June 2002 decision 
and remanded the matter in order to reconstruct the claims 
file.  In October 2003, the Board remanded this case to the 
RO in accordance with the March 2003 Court Order.  


FINDING OF FACT

The Veteran did not die of a service-connected disability and 
did not have a total disability permanent in nature resulting 
from a service-connected disability at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501(a)(1), 5107 (West 2002); 
38 C.F.R. § 21.3021(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in December 2006 and March 2009 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  As the initial decision was issued 
prior to enactment of the VCAA, in the instant case, the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in a subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  As previously noted, the October 2003 
Board remanded directed the RO to reconstruct the Veteran's 
claims file.  The record documents the RO's thorough attempts 
to reconstruct the claims file, and through its efforts, the 
RO was able to gather the following pertinent documents: the 
Veteran's post service private treatment records, the March 
2003 Court Order with Secretary's Motion for Remand, the May 
2001 Court Order with the Secretary's Motion for Remand, the 
December 2000 and June 2002 Board decisions, the appellant's 
August 1999 substantive appeal, numerous correspondences from 
the appellant, an April 1999 statement of the case, a 
September 1998 notice of disagreement, the July 1998 
determination, a June 1998 application for Survivors' and 
Dependents' Educational Assistance, a November 1989 statement 
of the case with respect to the issue of service connection 
for cause of death, a July 1990 Board decision concerning 
cause of death, and a certificate of death.  Given the 
documentation that has now again been associated with the 
claims file, the Board finds that the RO has substantially 
complied with the October 2003 remand.  See Stegall v. West, 
11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Further, the RO again requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC), which responded in July 2009 that the records were 
fire-related and unavailable.  In a case in which a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist in the 
development of the claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  As no further information 
concerning any injuries or treatment in service has been 
provided, the Board finds that the RO has met its heightened 
duty to assist in the instant case.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a child, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021.

As noted in the previously vacated Board decisions, there 
have been changes in the law applicable to Chapter 35 
educational benefits.  However, the outcome in the present 
appeal is the same regardless of whether a prior applicable 
version of the law or current law is applied to the facts of 
this case. 

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

In the instant case, although the copy is a little unclear, 
it appears that the Veteran's Certificate of Death lists the 
cause of death as chronic obstructive pulmonary disease and 
pulmonary tuberculosis with pneumonia.  The record shows that 
the Veteran was not service-connected for any disability 
during his lifetime.  Although not determinative for purposes 
of the current appeal, the Board notes for information 
purposes that an appeal by the Veteran's widow on the issue 
of entitlement to service-connection for the cause of the 
Veteran's death was denied in July 1990.  

Essentially, the appellant in the present case is advancing a 
claim as a son of the Veteran for educational benefits.  The 
appellant essentially argues that the Veteran's tuberculosis 
which caused his death was related to the Veteran's service 
and that educational benefits should be awarded on that 
basis.  After reviewing the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
educational benefit claim.  There is no persuasive evidence 
that the Veteran's death was due to a service-connected 
disability.  As noted, service connection was not in effect 
for any disability at the time of the Veteran's death.  The 
Veteran has pointed to certain medical documents as evidence 
of tuberculosis related to service.  The Board notes that the 
record includes extremely unclear, almost illegible, copies 
of a June 1988 medical certification and a March 1997 
treatment document, which appear to refer to a history of 
treatment for pulmonary tuberculosis in 1950.  However, the 
Board affords little probative value to these items of 
evidence which are dated many years after service and merely 
set forth a history of treatment without any supporting 
contemporaneous records of such treatment in 1950.  The 
overall evidence is against a finding that the Veteran's 
tuberculosis was manifested during service or within the 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

As the record does not show that the Veteran's death was due 
to a service-connected disability, or that total disability 
permanent in nature due to service connected disability 
existed at the time of death, the appellant does not meet the 
basic requirements for educational assistance under the 
provisions of Chapter 35.  Accordingly, the Board finds that 
the appellant has not met the conditions for eligibility for 
survivors' and dependents' educational assistance under Title 
38, Chapter 35, and there is no legal entitlement to the 
benefit.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


